UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee eee ee ee eee eee Xx
UNITED STATES OF AMERICA,
-against-
JUAN HERNANDEZ-TORRES, a/k/a Viejo, : 15 Crim. 401-1 (GBD)
Defendant. .
wee ee eee ee ee ee eee eee ee eee Xx

GEORGE B. DANIELS, United States District Judge:

 

Defendant’s counsel having failed to appear at today’s sentencing, sentencing is adjourned
to January 29, 2020 at 10:00 am. Defendant’s counsel is expected to appear at this time, prepared

to fully move forward with sentencing.

Dated: New York, New York
January 22, 2020
SO ORDERED.

Qnevne B Darr 7
@HORGH B. DANIELS

United States District Judge

 

 

 
